Citation Nr: 0026031	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

The veteran had active service from August 1951 to July 1955.  
The veteran died on March [redacted], 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the appellant's 
claim on appeal.  The appellant appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review. 


FINDINGS OF FACT

1.  During his lifetime, the veteran had not established 
service connection for any disability.

2.  The veteran died on March [redacted], 1997 from an acute 
myocardial infarction due to atherosclerotic disease due to 
smoking tobacco.

3.  There is no medical evidence of record of a nexus between 
the cause of the veteran's death and any disease or injury 
incurred in or aggravated by his period of active military 
service.

4.  The veteran was not diagnosed with nicotine dependence 
related to service.

5.  No competent medical evidence links the veteran's acute 
myocardial infarction or atherosclerotic disease to cigarette 
smoking in service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was due to 
his smoking which began in service.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 (1999).

The threshold question to be answered concerning this issue 
is whether or not the appellant has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not presented such a claim, the appeal 
must fail, and there is no duty on the VA to assist in the 
development of the claim because such additional development 
would be futile.  Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).

In order for a claim of entitlement to service connection for 
the cause of the veteran's death to be well grounded, there 
must be evidence of the incurrence or aggravation of a 
disease or injury during service, and evidence of a nexus 
between the in-service injury or disease and the veteran's 
death.  Furthermore, the evidence needed to establish service 
connection for any particular disability must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, where an opinion is used 
to link the cause of the veteran's death to service, a 
competent opinion of a medical professional is required.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated.  Savage v. Gober, 10 Vet. App. 489 (1997).

The veteran died on March [redacted], 1997.  The Certificate of Death 
lists the cause of death as acute myocardial infarction due 
to atherosclerotic disease due to smoking tobacco.  Diabetes 
Mellitus was indicated to be a significant condition 
contributing to death but not related to the cause of death.  
At the time of his death, the veteran was not service-
connected for any disability.  Service medical records do not 
indicate that the veteran was diagnosed with nicotine 
dependence.  X-rays of the chest taken in December 1951 and 
January 1952 revealed pulmonary and hilar calcifications 
believed to be due to multiple primary infections.  
Additional X-ray studies conducted in October 1954 again 
showed hilar calcifications.  No diagnosis was rendered.  The 
veteran's service separation examination report noted no 
abnormality of the heart or of the lungs and chest.  

A VA examination report, dated in January 1992, provided 
diagnoses of chronic obstructive pulmonary disease (COPD), 
emphysema, and arteriosclerotic heart disease.  A subsequent 
VA examination report dated in May 1992 provided diagnoses of 
COPD, moderate to severe, and hypertension.  Private 
treatment records from March 1997 note that the veteran was 
initially admitted to the emergency room with complaints of 
waking up in the night due to extreme shortness of breath.  
His shortness of breath improved after the administration of 
nitroglycerin.  His principal diagnosis was status post large 
nonQ-wave myocardial infarction, with additional diagnoses 
that included atherosclerotic coronary vascular disease, 
diabetes mellitus, COPD, right lower lobe pneumonia, and 
history of hypertension.  The treatment records further noted 
that the veteran had a 50 year, one pack a day smoking habit.  

After spending over a week in the hospital, the veteran was 
discharged.  The following day, however, the veteran 
reportedly collapsed at home.  An ambulance was dispatched 
and the veteran was noted to be in severe respiratory 
distress.  En route to the hospital he went into full arrest 
and he passed away shortly thereafter.  

The Board recognizes that recently passed legislation 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  38 U.S.C.A. § 1103 (West Supp. 1999).  
However, this new section applies only to claims filed after 
June 9, 1998.  As the appellant in the present case filed her 
claim prior to June 9, 1998, this provision will not affect 
the disposition of this appeal.

A precedential opinion by the VA General Counsel (VAGC) 
clarified when entitlement to benefits may be awarded based 
upon in-service tobacco use.  VAOPGCPREC 2-93 (January 1993), 
58 Fed. Reg. 42,756 (1993).  The General Counsel issued a 
clarification of this opinion in June 1993.  VAGC explained 
that a claimant must demonstrate that the disability resulted 
from the use of tobacco during service, and the adjudicator 
must take into consideration the possible effect of smoking 
before and after service.  In May 1997, VAGC issued an 
opinion addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 
(1997).  

In essence, the VAGC opinions hold that if the veteran became 
nicotine dependent in service and he continued to smoke after 
service and developed a disease or disability due to smoking, 
service connection may be granted for the disease or 
disability.  If it cannot be demonstrated that he became 
nicotine dependent in service but that his smoking in 
service, as opposed to his smoking before or after service, 
was the proximate cause of his smoking related illness, 
service connection may be granted for the disease or 
disability.  

In summary, in order for the appellant to have a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death form an acute myocardial 
infarction due to atherosclerotic disease, as a result of 
smoking in service or nicotine dependence acquired in 
service, there must be: medical evidence that the veteran 
acquired nicotine dependence during service; or medical 
evidence that his smoking related death was the result of in-
service smoking rather than post-service smoking.  See Lathan 
v. Brown, 7 Vet. App. , 359, 365 (1995)(holding that, with 
respect to questions involving medical causation, medical 
evidence is required).  The Board notes that, to be deemed 
well grounded, a claim must be supported by evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The appellant argues that the veteran's death was due to his 
smoking which began in service.  While her statements are 
presumed credible for purposes of this determination, as a 
layperson, she is not qualified to offer a medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  She has not, however, submitted competent evidence 
of the veteran's nicotine dependence in service.  Nicotine 
dependence is considered a disease for VA compensation 
purposes.  USB Letter 20-97-14 (Jul. 24, 1997).  While the 
veteran's sister reported in June 1998 that the veteran did 
not smoke prior to service, and this is presumed credible for 
purposes of this determination, the Board notes that this 
does not amount to a diagnosis of nicotine dependence in 
service, and furthermore, that as a layperson, she is not 
competent to diagnose nicotine dependence.  See Espiritu.  In 
addition, while the veteran had respiratory infections in 
service, the veteran was not diagnosed with any chronic 
respiratory or cardiovascular disorder in service, and the 
veteran's service separation examination report noted no 
abnormality of the heart or of the lungs and chest.  Neither 
was diabetes mellitus shown in service or cardiovascular 
disorder or diabetes mellitus shown within one year of 
discharge from service.

Where nicotine dependence in service cannot be established, 
the appellant needs to show that the veteran's death was the 
result of in-service smoking rather than post-service 
smoking.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37,954.  The 
appellant, however, has not submitted any competent evidence 
that the veteran's death was the result of in-service smoking 
rather than post-service smoking.  The Board notes that, 
while the veteran reportedly smoked in service for no more 
than four years, he continued smoking a pack a day for an 
additional 45 years or so after service.  None of the medical 
evidence addresses whether the veteran's death was the result 
of in-service, as opposed to post-service, smoking.  

Given the absence of competent medical evidence of nicotine 
dependence in service, and the absence of competent medical 
evidence that the veteran's death was the result of in-
service, as opposed to post-service, smoking, a plausible 
claim for service connection for the cause of the veteran's 
death has not been presented.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Consequently, such claim is not well 
grounded and must, therefore, be denied.  38 U.S.C.A. 
§ 5107(a).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 




- 2 -






- 5 -


